DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 6/1/2022, with respect to independent claims, as amended, have been fully considered and are persuasive. 

Examiner’s Amendment
Pursuant to phone conversation between examiner and attorney Michael Taylor (reg# 43,182) on 6/7/2022, applicant agreed to the following amendment:
Claim 1 (Currently amended) A computer system comprising: 
a client device; and 
a hardware server comprising at least one virtual delivery appliance and configured to 
monitor a virtual computing session for failure, with the virtual computing session being accessed by said client device via said at least one virtual delivery appliance, 
receive state updates of the virtual computing session being monitored from said at least one virtual delivery appliance, 
redirect said client device to a backup virtual computing session based on failure of the virtual computing session, and 
update a state of the backup virtual computing session based on the received state updates to match a previous state of the virtual computing session prior to failure.

Allowable Subject Matter
Claims 1, 3-9, 11-16, and 18-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A computer system comprising: a client device; and a server comprising at least one virtual delivery appliance and configured to monitor a virtual computing session for failure, with the virtual computing session being accessed by said client device via said at least one virtual delivery appliance, receive state updates of the virtual computing session being monitored [], redirect said client device to a backup virtual computing session based on failure of the virtual computing session, and update a state of the backup virtual computing session based on the received state updates to match a previous state of the virtual computing session prior to failure";
Since, no prior art was found to teach: ”from said at least one virtual delivery appliance” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 9 and 16, the claims recite essentially similar limitations as in claim 1;
For dependent claims 3-8, 11-15, and 18-20, the claims are allowed due to their dependency on allowable independent claims 1, 9, and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Reddy et al. (US 2015/0341383 A1) teaches virtual appliance and virtual sessions but not he other limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114